Pursuant to Ind. Appellate Rule 65(D),

                                                                  FILED
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
                                                               Apr 24 2012, 8:54 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
                                                                      CLERK
law of the case.                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARK I. COX                                      GREGORY F. ZOELLER
The Mark I. Cox Law Offices, LLC                 Attorney General of Indiana
Richmond, Indiana
                                                 J.T. WHITEHEAD
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL L. CROWE,                                )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )      No. 89A01-1108-CR-420
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


                      APPEAL FROM THE WAYNE CIRCUIT COURT
                          The Honorable David A. Kolger, Judge
                            Cause Nos. 89C01-0812-FD-130
                                       89C01-1005-FC-10



                                       April 24, 2012


               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                 Case Summary and Issue

       Michael L. Crowe pleaded guilty to two counts of forgery, Class C felonies, and

one count of receiving stolen property, a Class D felony. Crowe was also convicted by a

jury of theft, a Class D felony. He appeals, raising the sole issue of whether his sentence

of fourteen years in the Indiana Department of Correction is inappropriate. Concluding

that the sentence is not inappropriate, we affirm.

                               Facts and Procedural History

       On November 13, 2008, Crowe received dental care at the office of Dr. Burke. He

signed a form acknowledging that he understood that payment was due at the time the

services were provided.     In addition, signs were posted around the office to notify

patients that payment was due when the services were rendered. Crowe’s bill totaled

$140. When payment was due, Crowe told the office staff that his checkbook was in his

car and he needed to get it to pay. He did not return to pay or set up an alternative

method of payment. An office staff member watched Crowe get into his car and drive

away. Other attempts to get payment by mail were unsuccessful because Crowe provided

a false address on his required information form. On December 23, 2008, Crowe was

charged with theft, a Class D felony, in cause number 89C01-0812-FD-130 (“Cause

Number 130”). A jury found him guilty of the charge on July 21, 2011.

       In an unrelated incident in December 2009, Crowe was riding in an automobile

with Rita Jones. Crowe took two personal checks from her checkbook without her

permission.   The checks belonged to Rita and Jeff Jones.         Two days later, Crowe

attempted to cash the checks at two grocery stores in Richmond, Indiana. Crowe signed

the checks using Jeff Jones’s name.        Both of these transactions were recorded on
                                             2
videotape. In cause number 89C01-1005-FC-010 (“Cause Number 010”), Crowe was

charged with two counts of forgery, Class C felonies, and one count of receiving stolen

property, a Class D felony. He was also alleged to an habitual offender. In June 2011,

Crowe pleaded guilty to all four counts.

       Crowe was sentenced for Cause Numbers 130 and 010 in one hearing. As to

Cause Number 130, Crowe was sentenced to one year to be served concurrent to his

sentence in Cause Number 010. In Cause Number 010, Crowe was sentenced to six years

for each count of forgery and two years for receiving stolen property, all to be served

concurrently. In addition, the six-year aggregate sentence was enhanced by eight years

for the habitual offender finding. In total, Crowe was sentenced to fourteen years to be

served in the Department of Correction. Crowe now appeals.

                                 Discussion and Decision

                                  I. Standard of Review

       A criminal defendant may challenge his sentence on appeal. Ind. Appellate Rule

7(A). “The Court may revise a sentence authorized by statute if, after due consideration

of the trial court’s decision, the Court finds that the sentence is inappropriate in light of

the nature of the offense and the character of the offender.” App. R. 7(B). A reviewing

court “may look to any factors appearing in the record.” Roney v. State, 872 N.E.2d 192,

206 (Ind. Ct. App. 2007), trans. denied. The burden is on the defendant to persuade the

appellate court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006).




                                             3
                                    II. Crowe’s Sentence

       Crowe argues his trial court’s sentence is inappropriate “in light of the offense and

the character of the offender.” Appellant’s Brief at 7. Crowe proposes that his sentence

be modified to eight years: one year for theft, four years for the two forgery convictions,

two years for receiving stolen property, all to be served concurrently, enhanced by an

additional four years for the habitual offender finding.

       Crowe argues that the sentence is inappropriate with regard to the nature of the

offenses because these crimes did not harm persons or property and because he confessed

to police when he was questioned. While technically true, his offenses did cause, at the

least, a serious, unwarranted inconvenience to the dental office and Rita and Jeff Jones.

The dental office did not receive timely payment for services rendered, which could pose

difficulty for a small business. The fact that Crowe’s unlawful acts did not result in

tangible harm does not mean they are negligible. In any event, we find the sentence is

appropriate in light of his character.

        In regards to his character, Crowe presented evidence to suggest that his criminal

history began after he became dependant on prescription medications which led to heroin

use. Crowe stated that he would not have a criminal history had he not become addicted

to drugs. Further, he argues such a long prison sentence would be a hardship on his two

children. Finally, Crowe contends that he expressed remorse and accepted responsibility

for his actions.

       In determining Crowe’s sentence, the trial court considered all of the factors which

Crowe now raises. However, it also addressed numerous aggravating factors which it

deemed to outweigh the mitigating factors. In March 2003, Crowe was convicted of
                                             4
operating a motor vehicle while intoxicated, a Class A misdemeanor. His sentence was

suspended and he was ordered to go through a drug and alcohol evaluation. In December

2007, Crowe was convicted of identity deception, a Class D felony. He was sentenced to

one and one-half years, but the sentence was suspended. He was placed on probation,

which was revoked six months later. Rather than incarcerating Crowe, the trial court

placed him on probation again and ordered that he complete another drug and alcohol

evaluation.   Not quite one year later, Crowe’s probation was revoked again.          On

November 25, 2009, Crowe was convicted of burglary and theft. He was sentenced to ten

years, but three years were reduced to probation. The remaining seven years were to be

served on work release.     While on work release, Crowe committed a robbery at a

pharmacy in Montgomery, Ohio. He was later convicted in Ohio of robbery and physical

harm, a second degree felony. In summary, Crowe has four felony convictions, one

misdemeanor conviction, and two probation revocations.

      The trial court stated Crowe “has been treated with kid gloves for [his] entire

criminal history and it has not worked.” Tr. at 217. He has been given a number of

opportunities to change his behaviors, including probation and work release, but has not

taken advantage of them. His probation has been revoked twice and he continued to

commit crimes while on work release. In addition, Crowe has been ordered to complete

drug and alcohol evaluations twice and has continued using drugs. We agree with the

trial court that Crowe is not likely to respond affirmatively to probation or short-term

imprisonment. The trial court stated “that [Crowe] has been given lenient sentences all

along and they’ve not dissuaded [him] from engaging in criminal conduct.” Tr. at 220.

Crowe has been given a number of opportunities by the trial courts to turn his life around
                                            5
to no avail. We therefore conclude that the nature of his character does not warrant a

lesser sentence. Crowe has not met his burden of persuading us that his fourteen-year

sentence is inappropriate in light of the nature of his offenses and his character.

                                          Conclusion

       Based on the foregoing, we conclude that Crowe’s fourteen-year sentence is not

inappropriate, and therefore we affirm.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                              6